Citation Nr: 1011555	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1990 to 
February 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision issued by the VARO in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's diabetes was not shown to have been present in 
service or within one year after service.


CONCLUSION OF LAW

Diabetes mellitus is not shown to be due disease or injury 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in February 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  No disability rating or 
effective date is assigned when service connection is 
denied.  Further, when service connection is granted, it is 
the responsibility of the agency of original jurisdiction 
(here, the RO) to address any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Id.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
diabetes mellitus may be presumed to have been incurred 
during qualifying service if manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).                 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).



Factual Background and Analysis

The Veteran asserts his diabetes is related to his military 
service.  Specifically, he argues that his diabetes was 
caused by exposure to high voltage power systems and 
microwave radio transmission equipment while he served.

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, diabetes mellitus during service.  A 
February 5, 1998 Army Medical Center Outpatient Cumulative 
Report revealed that urinalysis was negative for glucose.  
This report is dated less than three weeks prior to the 
Veteran's separation from service.  

The earliest evidence of record of diabetes mellitus is a 
January 30, 2002 private treatment record indicating that his 
diabetes had been diagnosed "one week ago."  See Maxson v. 
Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint may be considered with other 
factors in the analysis of a service connection claim).  
Significantly, none of the subsequent medical evidence of 
record contains an opinion or similar evidence linking 
diabetes mellitus back to service.

The Board is aware that the Veteran has not been afforded a 
VA examination, with an opinion as to the etiology of his 
claimed disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, however, 
there is no evidence linking his claimed diabetes to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to him.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board emphasizes at this point that this decision does 
not imply that the Veteran is not sincere in his belief that 
he developed diabetes mellitus as a result of his military 
occupational specialty in service.  Although he may sincerely 
believe that his diabetes was the result of his service, as a 
lay person, he is not competent to render a medical diagnosis 
or an opinion concerning medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The law is clear 
that for the award of service connection, the record must 
show that diabetes mellitus was incurred in or aggravated by 
service, or shown within the one-year presumptive period 
following service.  In the absence of such evidence or 
satisfaction of applicable presumptive provisions, service 
connection is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for diabetes mellitus, type is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


